PD-1133-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 10/6/2015 4:54:57 PM
                                                                       Accepted 10/7/2015 4:19:54 PM
                                                                                      ABEL ACOSTA
                                  NO. PD-1133-15
                                                                                              CLERK


                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                                    AT AUSTIN



                                NO. 01-14-00345-CR


                         IN THE COURT OF APPEALS FOR THE


                             FIRST DISTRICT OF TEXAS


                                  AT HOUSTON




          BRANDON DERRAIL EVANS,                           APPELLANT


          V.


          THE STATE OF TEXAS,                              APPELLEE




                MOTION FOR SECOND EXTENSION OF TIME TO FILE
               APPELLANT'S PETITION FOR DISCRETIONARY REVIEW



                                 Winston E. Cochran, Jr.
                                 Attorney at Law
                                 Texas Bar No. 04457300
                                 P.O. Box 2945
                                 League City, TX 77574
         FILED IN                Tel. (713) 228-0264
COURT OF CRIMINAL APPEALS        E-mail:winstoncochran@comcast.net

       October 7, 2015
                                 Counsel for Appellant

   ABEL ACOSTA, CLERK
TO THE COURT OF CRIMINAL APPEALS OF TEXAS:


       COMES NOW the appellant, Brandon Derrail Evans (hereinafter "Evans"),

through the undersigned counsel, and respectfully requests that this Court grant a

second, 30-day extension of the time to file a petition for discretionary review of the

decision in this cause by the Court of Appeals for the First District of Texas, for

reasons set forth as follows.


       1.   Evans was indicted for Possession of a Firearm by a Felon. A jury found

Evans guilty as charged. Punishment was assessed at confinement for five years in

the Texas Department of Criminal Justice, Correctional Institutions Division. Evans

gave timely notice of appeal.

       2.     On appeal Evans challenged the sufficiency of the evidence to show that

he knowingly possessed a firearm which was located on the floor of a vehicle in

which he was seated. The issue essentially was a question as to how the "affirmative

links" doctrine applied. The Court of Appeals affirmed the judgment of the district

court on July 30, 2015.

       3.   This Court granted an extension of time to file the petition for discretionary

review until September 30, 2015. Evans requests a second extension of time to file

the petition until October 30, 2015.

       4.    The reasons for the requested second extension are as follows:

       (A) Since September 1, 2015, when the first extension request was filed, the
undersigned counsel spent an unexpectedly large amount of time on matters relating

to an Intoxication Manslaughter case, State of Texas v. Darcie Spillers, in the 405th

District Court of Galveston County, Texas. First, on September 3, 2015, counsel had

to go to Jefferson County, Texas, where Spillers was arrested for a DWI case, filed

while Spillers was on bond. The next day counsel had to go into the 405th District

Court for a brief hearing to determine whether a bond revocation hearing would be

set. Then a hearing on the bond revocation motion was conducted on September 11,

2015. Another pretrial hearing on various motions was conducted on September 18,

2015, with final settlement efforts failing when the prosecutor raised the plea offer.

Jury selection occurred on Monday, September 21, 2015, and the trial then lasted

until the middle of the day on Friday, October 2, 2015. Every evening during trial was

spent on preparation for the next day.

      (B)   Counsel also had to spend a few hours, right before the extended due date

for the petition, working with another attorney on a civil appeal in the United States

Court of Appeals for the Fifth Circuit, as the other attorney is not a Fifth Circuit

member and had to have the undersigned counsel's assistance.

      (C)     The undersigned counsel also is seeking a second extension on another

case, AndrewDemond Haynes v. State, until October 21, 2015. Counsel needs a little

extra time to work on this case after the Haynes petition is completed.
       5.    The issue which Evans intends to present in his petition will be the

following question, or a similarly worded question:

       Did the Court of Appeals err in its interpretation and application of the
       "affirmative links" concept in holding that the evidence, was sufficient?

This is essentially a question of interpreting the law, particularly the balance between

"links" which are shown and those which are not, rather than a question of the state

of the evidence in the particular case.

       Wherefore Evans prays that the time for filing a petition for discretionary

review in this cause be extended to October 30, 2015.

                                   Respectfully submitted,

                                   /s/ Winston E. Cochran, Jr.
                                   Winston E. Cochran, Jr.
                                   Attorney at Law
                                   Texas Bar No. 04457300
                                   P.O. Box 2945
                                   League City, TX 77574
                                   Tel. (713) 228-0264
                                   E-mail:winstoncochran@comcast.net
                                   Counsel for Appellant
                            CERTIFICATE OF SERVICE


I certify that copies of this petition have been served on counsel for the State

electronically or by mail at the following addresses on October 6, 2015:

Galveston County District Attorney's Office            Hon. Lisa C. McMinn
Appellate Division                                     State Prosecuting Attorney
Attention: Rebecca Klaren                              P.O. Box 13046
600 59th Street                                        Austin, TX 78711-3046
Galveston, TX 77551

                                         /s/ Winston E. Cochran, Jr.
                                         Winston E. Cochran, Jr.